FILED
                                                                               SEP 29 2010
                               FOR PUBLICATION
                                                                       MOLLY C. DWYER, CLERK
                                                                            U .S. C O U R T OF APPE ALS

                    UNITED STATES COURT OF APPEALS

                            FOR THE NINTH CIRCUIT



                                                No. 10-72977
MATTHEW CATE,

              Petitioner,
                                                ORDER
  v.

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF
CALIFORNIA, SAN JOSE,

              Respondent,

MICHAEL ANGELO MORALES and
ALBERT GREENWOOD BROWN,

              Real Parties in Interest.



Before:      KLEINFELD, McKEOWN, and FISHER, Circuit Judges.

       The State's Motion for Voluntary Dismissal of Petition for Writ of

Mandamus is granted.